Citation Nr: 1425345	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-24 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for dysfunctional bladder.  

2.  Entitlement to an initial disability evaluation in excess of 30 percent for neurogenic bowel.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to December 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

During the pendency of the appeal, a September 2011 rating decision increased the Veteran's disability evaluations for his service-connected dysfunctional bladder and neurogenic bladder to 40 percent disabling, effective December 16, 2008, and 30 percent disabling, effective December 22, 2008.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In June 2011, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A copy of the transcript is of record.  

In July 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at video conference hearing.  A copy of the transcript is of record.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that the Virtual VA e-folder includes additional VA treatment records which are pertinent to the issue on appeal which were associated with the e-folder after issuance of the most recent supplemental statement of the case (SSOC) in February 2012.  The Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of these records; however, as the case is being remanded, the AOJ will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran a VA examination to evaluate the current severity of his service-connected dysfunctional bladder and neurogenic bowel and to allow the AOJ the opportunity to consider the evidence added to the Veteran's e-folder since the issuance of the February 2012 SSOC.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected dysfunctional bladder and neurogenic bowel.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for VA outpatient treatment records dated since June 2012 from the Charlie Norwood VA Medical Center in Augusta, Georgia.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

2.  After all available records have been associated with the claims file/e-folder, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected dysfunctional bladder and neurogenic bowel.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner must respond to each of the following:

* Indicate whether the Veteran's service-connected dysfunctional bladder and/or neurogenic bowel is/are manifested by urinary leakage.  If so, state whether he needs to wear absorbent materials, and if so, the frequency with which they must be changed.  State whether the use of an appliance for urinary leakage is required.  

* Indicate whether the Veteran's service-connected dysfunctional bladder and/or neurogenic bowel results in obstructed voiding.  If so, state whether there is urinary retention requiring intermittent or continuous catherization.  

* Indicate whether the Veteran's service-connected dysfunctional bladder and/or neurogenic bowel results in a daytime voiding interval of less than one hour, or whether he awakens to void five or more times a night.  

* Indicate whether the Veteran's service-connected dysfunctional bladder and/or neurogenic bowel causes extensive leakage and fairly frequent involuntary bowel movements or complete loss of sphincter control.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

3.  After accomplishing any additional development deemed appropriate, readjudicate the claims on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



